     Case 1:17-cv-02726-JFK-OTW Document 283 Filed 08/23/21 Page 1 of 3




By ECF                                                            August 23, 2021
Honorable Ona T. Wang
United States District Court
500 Pearl Street
New York, New York 10007

               Re: BSG Resources (Guinea) Limited, et al. v. George Soros, et al.,
                   No. 1:17-cv-02726 (JFK) (OTW)

Dear Judge Wang:
       We represent non-party Dag Lars Cramer and respectfully submit this letter motion to
request (i) a pre-motion conference in support of Mr. Cramer's motion for a protective order
barring the parties from proceeding with his August 24, 2021 deposition, and (ii) an order
vacating and extending the existing deadline to hold his deposition until this Court can hear and
decide the motion for a protective order.
                                   Preliminary Statement
       Dag Lars Cramer is a non-party who resides in London, United Kingdom. See Exhibit 1,
Declaration of Dag Lars Cramer ¶ 1 (hereinafter “Cramer Decl.”). As the result of an apparent
miscommunication between Plaintiffs’ counsel and an Israeli law firm that does not represent
Mr. Cramer, Plaintiffs’ counsel concluded inaccurately that Mr. Cramer had agreed to give a
deposition voluntarily in this action on August 24, 2021 and so informed the Defendants and the
Court (ECF No. 279), which entered an Order dated June 28, 2021 scheduling that deposition
(ECF No. 258). The parties then allowed almost two months to pass without informing Mr.
Cramer of the Court’s Order directing his deposition or even sending him a notice of deposition.
See Cramer Decl. ¶ 9.
       When, on August 16, Mr. Cramer’s counsel at this firm learned for the first time of the
Court’s Order, counsel immediately informed the Court and the parties that Mr. Cramer was
unavailable on August 24 and offered a solution: to resolve the matter, Mr. Cramer would
submit voluntarily to a deposition on September 23 or 30, 2021 or another mutually convenient
date. (ECF Nos. 279, 282). Apparently more interested in gaining tactical advantage than
discovery, Defendants rejected the offer (ECF No. 282 Ex. A) and then, on August 20, served an
Amended Deposition Notice advising Mr. Cramer that his deposition would begin at 9 a.m.
Eastern Time on Tuesday, August 24. See Exhibit 2.
        Had Defendants served this notice immediately after the Court’s order directing the
deposition, this entire predicament might have been avoided. Instead, they inexplicably waited
53 calendar days, and Mr. Cramer is now faced with the Hobson’s choice of either (a) neglecting
his conflicting commitments and submitting to a remote deposition for which he has not been
adequately prepared by counsel, under highly prejudicial circumstances (Cramer Decl. ¶ 13), or
(b) declining to attend and risking a sanctions motion based on his purported failure to comply
with an order that was entered without his knowledge or consent (ECF No. 279). No witness
should be forced to make this choice — much less a nonparty who has made a good faith effort to
      Case 1:17-cv-02726-JFK-OTW Document 283 Filed 08/23/21 Page 2 of 3



August 23, 2021
Page 2


resolve the matter by offering a voluntary deposition on another convenient date. The Court
should accordingly adjourn the deposition pending a hearing on a motion for a protective order.
                                     Factual Background
        The relevant facts are set forth in the accompanying Declaration of Dag Lars Cramer and
this firm’s prior correspondence with the Court (ECF Nos. 279, 282).
                                       Legal Standard
        Federal Rule of Civil Procedure 26(c)(1) provides that “[t]he court may, for good cause,
issue an order to protect a party from annoyance, embarrassment, oppression, or undue burden
or expense.” A protective order may “forbid[] the disclosure or discovery” and “specify[] terms,
including time… for the disclosure or discovery.” Fed. R. Civ. P. 26(c)(1)(A), (B). A showing of
good cause requires a “particular and specific demonstration of fact, as distinguished from
stereotyped and conclusory statements.” Republic of Turkey v. Christie’s, Inc., 316 F.Supp.3d
675, 677 (S.D.N.Y. 2018). 1 Mr. Cramer will satisfy this standard if the Court gives him the
opportunity to be heard.
                  There is Good Cause for This Court to Issue a Protective Order

        As explained in detail above and in Mr. Cramer’s declaration, the parties obtained a
court order setting Mr. Cramer’s deposition on August 24 without his knowledge or consent and
then failed for almost two months to provide a copy of that order to Mr. Cramer or his counsel
or to serve notice of the August 24 deposition. As a result, Mr. Cramer made conflicting plans to
travel to Italy on August 24 and has not had the opportunity to prepare for the deposition.
        Mr. Cramer is not only unavailable, but would suffer extreme prejudice if he submitted
to a deposition August 24. He would be required to give testimony that could have significant
implications for pending English proceedings in which he is a defendant (the “English
Proceedings”) without adequate preparation. See Cramer Decl. ¶¶ 4, 13. And he would be
forced to give that testimony with his relevant counsel hundreds of miles away in a different
location. See id. ¶ 12. Aggravating matters further, he would have to submit to an examination
from the road, connecting by iPhone or iPad from a hotel room or other suboptimal location.
See id.
        There is no justification for requiring any witness to submit to a deposition under such
circumstances—much less a non-party who has offered in good faith to be deposed on another,
mutually convenient date. While Plaintiffs’ counsel has asserted that Mr. Cramer consented to
this deposition, that is not the case. The purported consent arose from a miscommunication
between Plaintiffs’ counsel and an Israeli law firm that does not represent Mr. Cramer and that
was not authorized to make binding commitments on his behalf. See Cramer Decl. ¶ 6; ECF No.
279.
       Moreover, the parties have only themselves to blame for the current scheduling
predicament. Mr. Cramer informed Plaintiffs’ counsel in April that he would need to consult


1In accordance with Rule 26(c)(1), we have in good faith conferred with the affected parties in
an effort to resolve this dispute. Counsel at this firm met and conferred telephonically with
Defendants’ counsel on Thursday, August 19, 2021 in an attempt to obtain Defendants’
agreement to adjourn the deposition, but Defendants refused (ECF N0. 282 Ex. A).
      Case 1:17-cv-02726-JFK-OTW Document 283 Filed 08/23/21 Page 3 of 3



August 23, 2021
Page 3


with his attorneys before consenting to any deposition in this case, because of the potential
implications for the pending English Proceedings in which he is a party. See Cramer Decl. ¶ 4.
Despite being put on notice of this condition to Mr. Cramer’s testimony, Plaintiffs’ counsel never
asked to be put in contact with Mr. Cramer’s counsel in the English Proceedings. Nor did
Plaintiffs’ counsel reach out directly to this firm, even though we have been publicly identified as
counsel of record to Mr. Cramer in the English Proceedings for almost two years. Instead,
Plaintiffs’ counsel purported to negotiate an agreement for Mr. Cramer to voluntarily submit to
a deposition with an Israeli lawyer who represents a different non-party witness. And after this
purported agreement was negotiated, neither Plaintiffs’ counsel nor the Israeli lawyer did
anything to confirm that agreement with Mr. Cramer. See id. ¶ 7-8.
        As for the Defendants, although the court order scheduling the deposition was entered
on June 28, the Defendants inexplicably waited for 53 calendar days before serving their
Amended Notice of Deposition. Had the Defendants served that notice of deposition promptly
after the Court’s order was entered, it should then have been forwarded without delay to Mr.
Cramer or his counsel at this firm, and the predicament that the parties now find themselves in
would have been avoided. Making matters worse, Defendants have sought to gain tactical
advantage from the problem, by refusing Mr. Cramer’s good faith offer to resolve the matter by
submitting to a voluntary deposition on a different, mutually convenient date. (ECF 282, Ex. A)
        Finally, we note that Mr. Cramer is a non-party who resides in the United Kingdom and
is not subject to the jurisdiction of this Court. Although Plaintiffs mistakenly represented that
Mr. Cramer had agreed to submit to a deposition on August 24, this mistaken belief does not
bring Mr. Cramer within the jurisdiction of this Court or alter his rights as a non-party. Nor
should it subject him to any threat of sanction. Mr. Cramer objects to the entry of the order and
any effort to enforce against him personally on that basis and respectfully requests that it be
vacated. See generally, In re Ski Train Fire in Kaprun, Austria on November 11, 2000,, No. No.
01 MDL 1428(SAS), 2003 WL 22909153, at *6 n.82 (S.D.N.Y. December 9, 2003) (“A court
ordinarily does not have power to issue an order against a person who is not a party and over
whom it has not acquired in personam jurisdiction.” (internal citations omitted)).

                                              ***
       For the foregoing reasons, the Court should (i) adjourn Mr. Cramer’s August 24
deposition until this Court can hear and decide a motion for a protective order barring any
attempt to take Mr. Cramer’s deposition on a date to which he has not agreed, and (ii) either
conduct a pre-motion conference on such a motion pursuant to Local Rule 37.2 or waive the pre-
motion conference requirement and deem this letter a motion for a protective order to which
Defendants must respond.

                                                                             Respectfully,



                                                                             Mark P. Gimbel

cc:    Counsel of record (by ECF)
       David Barnett, Esq. (via email)
       Craig Pollack, Esq. (by email)
